Citation Nr: 9913640	
Decision Date: 05/19/99    Archive Date: 05/26/99

DOCKET NO.  97-10 105A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a compensable evaluation for atrophy of the 
left kidney.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel



INTRODUCTION

The veteran had active service from January 1974 to January 
1979 and from February 1981 to February 1996.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, which 
denied the veteran a compensable evaluation for atrophy of 
the left kidney.


REMAND

Service connection for atrophy of the left kidney was granted 
in an August 1996 rating decision, and a noncompensable 
evaluation was assigned.  The veteran then appealed this 
initial rating.  This noncompensable evaluation remains in 
effect and is the subject of this appeal.  See AB v. Brown, 6 
Vet. App. 35 (1993).

Review of the veteran's claims file indicates that the 
veteran was afforded a VA examination in July 1996, in 
connection with his original claim, of which service 
connection for atrophy of the left kidney was a part.  
Pursuant to this VA examination, the RO granted service 
connection for the veteran's atrophied left kidney and 
assigned a noncompensable evaluation.  The Board notes, as to 
the veteran's left kidney, that the VA examiner found no 
subjective complaints actually related to the veteran's 
atrophied left kidney.  As to objective findings, the 
examiner found no history of calculi or renal colic.  There 
was no catheter drainage required, no infection, and no known 
involvement of the other kidney.

As the veteran has expressed his dissatisfaction with the 
initial rating assigned following a grant of service 
connection, the Board points out that separate (or staged) 
ratings may be assigned for separate periods of time based on 
the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Also, the record suggests that the veteran's level 
of disability may have changed since the July 1996 VA 
examination.  At that time, there were no subjective or 
clinical findings which would warrant a compensable 
evaluation, apparently.  See 38 C.F.R. Part 4, § 4.115a, 
Diagnostic Code 7509 (1998).  In this respect, the Board 
notes that the veteran stated in his substantive appeal 
(received by the RO in April 1997, within one year of the 
July 1996 VA examination) that he was experiencing occasional 
attacks of colic.  Were this the case, then the veteran's 
current level of disability would warrant a 10 percent 
evaluation.  Id.

In light of the above, the Board finds the evidence of record 
inadequate for evaluating the veteran's level of disability, 
within the context of an initial rating.  See Littke v. 
Derwinski, 1 Vet. App. 90 (1990); see also Fenderson v. West, 
supra.  Accordingly, the issue of entitlement to a 
compensable evaluation for atrophy of the left kidney will 
not be decided pending a REMAND for the following actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any treatment records, 
VA or private, inpatient or outpatient, 
and associated with the veteran's 
atrophied left kidney, should be obtained 
by the RO and incorporated into the 
claims file.

2.  A VA examination should be scheduled 
and conducted, by a specialist in 
nephrology if available, in order to 
determine the nature and severity of the 
veteran's atrophied left kidney.  All 
suggested studies should be performed.  
The examination report should include a 
thorough description of the veteran's 
subjective complaints and symptoms and of 
the clinical findings.  All findings 
should be recorded in detail.

The claims file, or copies of pertinent 
documents found therein, including a copy 
of the VA examination dated July 1996, 
and a separate copy of this remand must 
be made available to and reviewed by the 
examiner in conjunction with the 
examination.

The veteran should be advised that 
failure to report for the scheduled 
examination may have adverse consequences 
in the adjudication of his claim.  
38 C.F.R. § 3.655 (1998).

3.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

4.  The RO should then review the 
veteran's claim and consider all 
pertinent law and regulation, in light of 
the examination report.  If the veteran's 
claim remains in a denied status, he and 
his representative should be provided 
with a supplemental statement of the 
case, which should include a full 
discussion of action taken on the 
veteran's claim and the reasons and bases 
for such action.  The applicable response 
time should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	V. L. Jordan
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









